         Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 1 of 42 Page ID #:2907



                     1   KEVIN D. RISING (SBN 211663)
                         kevin.rising@btlaw.com
                     2   GARRETT S. LLEWELLYN (SBN 267427)
                         garrett.llewellyn@btlaw.com
                     3   BARNES & THORNBURG LLP
                         2029 Century Park East, Suite 300
                     4   Los Angeles, California 90067
                         Telephone: (310) 284-3880
                     5   Facsimile: (310) 284-3894
                     6   E. B. CHILES IV (pro hac vice)
                         cchiles@qgtlaw.com
                     7   CHAD W. PEKRON (pro hac vice)
                         cpekron@qgtlaw.com
                     8   R. RYAN YOUNGER (pro hac vice)
                         ryounger@qgtlaw.com
                     9   QUATTLEBAUM, GROOMS & TULL PLLC
                         111 Center Street, Suite 1900
                    10   Little Rock, Arkansas 72201
                         Telephone: (501) 379-1700
                    11   Facsimile: (501) 379-1701
                    12   Attorneys for Defendants/Counter-Plaintiffs
                    13                       UNITED STATES DISTRICT COURT
                    14                     CENTRAL DISTRICT OF CALIFORNIA
                    15

                    16   JIMMY ESEBAG, an individual,            Case No. 2:18-cv-08446-R-RAO
                    17                   Plaintiff,              DEFENDANTS’ MEMORANDUM
                    18         vs.                               OF CONTENTIONS OF FACT AND
                                                                 LAW
                    19   JUSTIN WHALEY, an individual;
                         RODNEY REDMAN, an individual;
                    20   RON WHALEY, an individual; M.
                         SEAN HATCH, an individual;
                    21   MICHAEL BAHN, an individual;            Final Pre-Trial Conference: December
                         JODIE DANIELS, an individual;
                    22   TOM MADDI, an individual;               9, 2019

                    23                                           Trial Date: January 7, 2020
                                         Defendants.
                    24         and
                    25   JUSTIN WHALEY, an individual;
                         RODNEY REDMAN, an individual;
                    26   RON WHALEY, an individual; M.
                         M. SEAN HATCH, an individual;
                    27   MICHAEL BAHN, an individual;
                         JODIE DANIELS, an individual,
                    28
   B ARNES &
T HORNBURG LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                     DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
         Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 2 of 42 Page ID #:2908



                     1   TOM MADDI, an individual,
                     2                 Counter-Plaintiffs,
                     3   vs.
                     4   JIMMY ESEBAG, an individual,
                         AND UNITED LICENSING
                     5   GROUP, INC., a California
                         corporation.
                     6
                                       Counter-Defendants.
                     7

                     8

                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
   B ARNES &
T HORNBURG LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                  DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
         Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 3 of 42 Page ID #:2909



                     1                                            TABLE OF CONTENTS
                     2   I.      INTRODUCTION ............................................................................................ 1
                     3   II.     SUMMARY OF MR. ESEBAG’S CLAIM ..................................................... 1
                     4   III.    CONTENTIONS OF LAW AS TO MR. ESEBAG’S CLAIM ....................... 1
                     5           A.       Claim 1 – Breach of Written Contract. .................................................. 1
                     6   IV.     SUMMARY OF THE GYDE INDIVIDUALS’ DEFENSES ......................... 2
                     7   V.      CONTENTIONS OF LAW AS TO THE GYDE INDIVIDUALS’
                                 DEFENSES ...................................................................................................... 2
                     8
                                 A.       Affirmative Defense – Failure to State A Claim Upon Which Relief
                     9                    Can Be Granted. ..................................................................................... 2
                    10           B.       Affirmative Defense – Agreement Void Because Obtained by
                                          Fraudulent Means................................................................................... 2
                    11
                                 C.       Affirmative Defense – Agreement Void or Voidable Because Shares of
                    12                    ULG Were Not Registered..................................................................... 4
                    13           D.       Affirmative Defense – Excuse of Performance. .................................... 5
                    14           E.       Affirmative Defense – Waiver. .............................................................. 5
                    15   VI.     SUMMARY OF THE GYDE INDIVIDUALS’ COUNTER-CLAIMS ......... 6
                    16   VII. CONTENTIONS OF LAW AS TO THE GYDE INDIVIDUALS’
                              COUNTER CLAIMS ....................................................................................... 6
                    17
                                 A.       Counter-Claim 1 – Violations of §10b of The Securities Exchange Act
                    18                    and Rule 10b-5. ...................................................................................... 6
                    19           B.       Counter-Claim 2 – Violations of Sections 5 and 12 of The Securities
                                          Act. ......................................................................................................... 7
                    20
                                 C.       Counter-Claim 3 – Violations of Section 25401 of The California
                    21                    Corporations Code. ................................................................................ 7
                    22           D.       Counter-Claim 5 – Common Law Fraud. .............................................. 8
                    23           E.       Counter-Claim 6 – Unjust Enrichment. ............................................... 10
                    24           F.       Counter-Claim 7 – Unfair Competition. .............................................. 10
                    25   VIII. SUMMARY OF MR. ESEBAG’S DEFENSES ............................................ 10
                    26   IX.     CONTENTIONS OF LAW AS TO MR. ESEBAG’S DEFENSES .............. 11
                    27           A.       Affirmative Defense – Parol Evidence Rule........................................ 11
                    28           B.       Affirmative Defense – Estoppel........................................................... 11
   B ARNES &
T HORNBURG LLP
                                                                                        i
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                         DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
         Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 4 of 42 Page ID #:2910



                     1         C.       Affirmative Defense – Waiver. ............................................................ 12
                     2         D.       Affirmative Defense – Unclean Hands. ............................................... 12
                     3         E.       Affirmative Defense – Opinion. .......................................................... 13
                     4         F.       Affirmative Defense – Statute of Frauds. ............................................ 13
                     5         G.       Affirmative Defense – Failure to Mitigate Damages. ......................... 15
                     6         H.       Affirmative Defense – Consent. .......................................................... 15
                     7         I.       Affirmative Defense – Business Judgment Rule. ................................ 15
                     8   X.    THE GYDE INDIVIDUALS’ KEY EVIDENCE IN OPPOSITION TO MR.
                               ESEBAG’S CLAIMS AND IN SUPPORT OF THIER RELATED
                     9         AFFIRMATIVE DEFENSES ........................................................................ 16
                    10         A.       Summary of Evidence. ......................................................................... 16
                    11                  i.    The Parties. ................................................................................................. 16
                    12                  ii. The Pitch of Dr. Boost to the Gyde Individuals. ............................... 16
                    13                  iii. The Gyde Individuals’ Agreement to Invest in ULG. ..................... 18
                    14                  iv. The Memorandum of Understanding. .................................................. 21
                    15                  v. Mr. Esebag’s Attempts to Acquire Additional Funds Before His
                                           Scheme Unraveled. .................................................................................. 22
                    16
                               B.       Mr. Esebag’s Claim 1 – Breach of Written Agreement....................... 24
                    17
                               C.       The Gyde Individuals’ Affirmative Defense – Failure to State A Claim
                    18                  Upon Which Relief Can Be Granted. .................................................. 26
                    19         D.       The Gyde Individuals’ Affirmative Defense – Agreement Void
                                        Because Obtained by Fraudulent Means. ............................................ 26
                    20
                               E.       The Gyde Individuals’ Affirmative Defense – Agreement Void or
                    21                  Voidable Because Shares of ULG Were Not Registered. ................... 29
                    22         F.       The Gyde Individuals’ Affirmative Defense – Excuse of Performance.
                                        .............................................................................................................. 30
                    23
                               G.       The Gyde Individuals’ Affirmative Defense – Waiver. ...................... 30
                    24
                         XI.   SUMMARY OF KEY EVIDENCE IN SUPPORT OF THE GYDE
                    25         INDIVIDUALS’ CLAIMS AND IN OPPOSITION TO MR. ESEBAG’S
                               DEFENSES .................................................................................................... 30
                    26
                               A.       Summary of Evidence. ......................................................................... 30
                    27
                               B.       The Gyde Individuals’ Counter-Claim 1 – Violations of §10b of the
                    28                  Securities Exchange Act and Rule 10b-5. ........................................... 30
   B ARNES &
T HORNBURG LLP
                                                                                        ii
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                       DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
         Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 5 of 42 Page ID #:2911



                     1           C.      The Gyde Individuals’ Counter-Claim 2 – Violations of Section 5 and
                                         12 of The Securities Act. ..................................................................... 31
                     2
                                 D.      The Gyde Individuals’ Counter-Claim 3 – Violations of Section 25401
                     3                   of The California Corporations Code. ................................................. 31
                     4           E.      The Gyde Individuals’ Counter-Claim 5 – Common Law Fraud. ....... 31
                     5           F.      The Gyde Individuals’ Counter-Claim 6 – Unjust Enrichment. .......... 31
                     6           G.      The Gyde Individuals’ Counter-Claim 7 – Unfair Competition.......... 32
                     7           H.      Mr. Esebag’s Affirmative Defense 1 – Parol Evidence Rule. ............. 32
                     8           I.      Mr. Esebag’s Affirmative Defense 2 – Estoppel. ................................ 32
                     9           J.      Mr. Esebag’s Affirmative Defense 3 – Waiver. .................................. 32
                    10           K.      Mr. Esebag’s Affirmative Defense 4 – Unclean Hands. ..................... 32
                    11           L.      Mr. Esebag’s Affirmative Defense 5 – Opinion. ................................. 32
                    12           M.      Mr. Esebag’s Affirmative Defense 6 – Statute of Frauds. ................... 32
                    13           N.      Mr. Esebag’s Affirmative Defense 7 – Failure to Mitigate Damages. 33
                    14           O.      Mr. Esebag’s Affirmative Defense 8 – Consent. ................................. 33
                    15           P.      Mr. Esebag’s Affirmative Defense 9 – Business Judgment Rule........ 33
                    16   XII. ANTICIPATED EVIDENTIARY ISSUES ................................................... 33
                    17   XIII. BIFURCATION OF ISSUES......................................................................... 33
                    18   XIV. STATEMENT AS TO JURY TRIAL ............................................................ 33
                    19   XV. ATTORNEY’S FEES..................................................................................... 33
                    20   XVI. ABANDONMENT OF ISSUES .................................................................... 33
                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
   B ARNES &
T HORNBURG LLP
                                                                                 iii
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                        DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
         Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 6 of 42 Page ID #:2912



                     1                                         TABLE OF AUTHORITIES
                     2
                                                                                                                                       Page(s)
                     3
                         Cases
                     4
                         Barnes v. State Farm Mut. Auto. Ins. Co.,
                     5
                           16 Cal. App. 4th 365 (1993) ................................................................................ 15
                     6
                         Brown v. Grimes,
                     7      192 Cal. App. 4th 265 (2011) ................................................................................ 5
                     8
                         Cyclone USA, Inc. v. LL&C Dealer Services, LLC,
                     9     2007 WL 9662337 (C.D. Cal., Nov. 8, 2007) ................................................. 6, 12
                    10   Directors of Motion Picture Industry Pension Plan v. Nu Image Inc.,
                    11      2014 WL 808859 (C.D. Cal. 2014) ..................................................................... 12
                    12   Ever Win Int’l Corp. v. Premier Accessory Grp., LLC,
                            2016 WL 11263125 (C.D. Cal. 2016) ................................................................. 10
                    13

                    14   F.D.I.C. v. Castetter,
                            184 F.3d 1040 (9th Cir. 1999) ............................................................................. 33
                    15
                         F.D.I.C. v. Van Dellen,
                    16
                            2012 WL 4815159 (C.D. Cal. 2012) ................................................................... 15
                    17
                         IIG Wireless, Inc. v. Yi,
                    18      22 Cal. App. 5th 630, 644-45 (2018) ............................................................ 11, 28
                    19
                         Insurance Company of the State of Pennsylvania v. Citizens of
                    20      Humanity LLC,
                    21
                            2014 WL 12689271 (C.D. Cal. 2014) ................................................................. 15

                    22   Intamin, Ltd. v. Magnetar Technologies Corp.
                            623 F.Supp.2d 1055 (C.D. Cal. 2009), aff’d 404 Fed. Appx. 496
                    23      (Fed. Cir. 2010) ................................................................................................... 12
                    24
                         Korea Supply Co. v. Lockheed Martin Corp.,
                    25     29 Cal. 4th 1134 (2003) ....................................................................................... 10
                    26   MAG Aerospace Indus., LLC v. Precise Aerospace Mfg., Inc.,
                    27     2019 WL 3306010 (C.D. Cal. July 23, 2019) ....................................................... 5
                    28
   B ARNES &
T HORNBURG LLP
                                                                                     iv
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                           DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
         Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 7 of 42 Page ID #:2913



                     1   Mohebbi v. Khazen,
                     2     50 F. Supp. 3d 1234 (N.D. Cal. 2014)............................................................... 4, 7

                     3   MTC Electronic Technologies Co., Ltd. v. Leung,
                           876 F.Supp. 1143 (C.D. Cal. 1995) ....................................................................... 8
                     4

                     5   POM Wonderful LLC v. Coca Cola Company,
                           166 F.Supp.3d 1085 (C.D. Cal. 2016) ................................................................. 12
                     6
                         Riverisland Cold Storage, Inc. v. Fresno-Madera Prod. Credit Ass’n,
                     7
                            55 Cal. 4th 1169 (2013) ..................................................................... 11, 27, 28, 32
                     8
                         S.E.C. v. CMKM Diamonds, Inc.,
                     9      729 F.3d 1248 (9th Cir. 2013) ........................................................................... 4, 7
                    10
                         S.E.C. v. Murphy,
                    11      626 F.2d 633 (9th Cir. 1980) ............................................................................... 25
                    12   Thrifty Payless, Inc. v. The Americana at Brand, LLC,
                    13      218 Cal. App. 4th 1230 (2013) ...................................................................... 11, 28
                    14   Statutes
                    15   Cal. Civ. Code, § 1624.............................................................................................. 15
                    16
                         Cal. Bus. & Prof. Code § 17200, et. seq. .................................................................. 10
                    17
                         Cal. Corp. Code § 2540 .............................................................................................. 8
                    18
                         Cal. Corp. Code §§ 25110 and 25503 ...................................................................... 33
                    19
                    20   Cal. Corp. Code § 25401 ................................................................................... passim
                    21   Securities Act Sections 5 and 12 ....................................................................... passim
                    22   Securities Exchange Act § 10b ......................................................................... 1, 6, 30
                    23
                         Other Authorities
                    24
                         17 C.F.R. §§ 230.500 et seq. .................................................................................... 25
                    25

                    26
                         17 C.F.R. §§ 230.504 and 505 .................................................................................. 25

                    27   CACI 303 .................................................................................................................... 2
                    28
   B ARNES &
T HORNBURG LLP
                                                                                        v
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                           DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
         Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 8 of 42 Page ID #:2914



                     1   CACI 335 .................................................................................................................... 3
                     2
                         CACI 358 .................................................................................................................. 15
                     3
                         CACI 1900 .................................................................................................................. 9
                     4
                         CACI 1901 .................................................................................................................. 9
                     5

                     6   CACI 1902 ................................................................................................................ 10

                     7   CACI 1904 ................................................................................................................ 13
                     8

                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
   B ARNES &
T HORNBURG LLP
                                                                                        vi
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                           DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
         Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 9 of 42 Page ID #:2915



                     1            MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                     2          Pursuant to Federal Rule of Civil Procedure 16, Central District of California
                     3   Local Rule 16, and the Court’s Civil Jury Trial Order, Defendants and Counter-
                     4   Plaintiffs Justin Whaley, Rodney Redman, Ron Whaley, M. Sean Hatch, Michael
                     5   Bahn, Jodi Daniels, and Tom Maddi (collectively the “Gyde Individuals”) submit the
                     6   following Memorandum of Contentions of Fact and Law.
                     7     I.   INTRODUCTION
                     8          This case involves an investment by the Gyde Individuals in United Licensing
                     9   Group (“ULG”), a company Jimmy Esebag wholly owned. Mr. Esebeg sold the Gyde
                    10   Individuals a 25% equity interest in ULG through misrepresentations and omissions
                    11   about Dr. Boost, ULG’s sole product; the shares that Mr. Esebag sold the Gyde
                    12   Individuals were also securities. When the Gyde Individuals learned the truth, Mr.
                    13   Esebag sued them for breach of contract. The Gyde Individuals have counterclaimed
                    14   and asserted violations of § 10b of the Securities Exchange Act and Rule 10b-5,
                    15   violations of Sections 5 and 12 of the Securities Act, violations of Section 25401 of
                    16   the California Corporations Code, common law fraud, unjust enrichment, and unfair
                    17   competition. The Gyde Individuals are entitled to recession, as well as compensatory
                    18   and punitive damages.
                    19    II.   SUMMARY OF MR. ESEBAG’S CLAIM
                                Mr. Esebag contends the Gyde Individuals are liable for breach of contract.
                    20
                         His claim, however, is contrary to federal and California law.
                    21
                         III.   CONTENTIONS OF LAW AS TO MR. ESEBAG’S CLAIM
                    22
                                A.    Claim 1 – Breach of Written Contract.
                    23
                                Elements: To establish a claim for breach of contract, Mr. Esebag must prove:
                    24
                                (1)   That Mr. Esebag and the Gyde Individuals entered into a contract;
                    25
                                (2)   That Mr. Esebag did all, or substantially all, of the significant things that
                    26
                                      the contract required him to do or that he was excused from doing those
                    27
                                      things;
                    28
   B ARNES &
T HORNBURG LLP
                                                                     1
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                      DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 10 of 42 Page ID
                                                 #:2916


                     1         (3)    That all conditions required by the contract for the Gyde Individuals’
                     2                performance had occurred or were waived/excused;
                     3         (4)    That the Gyde Individuals failed to do something that the contract
                     4                required them to do or that the Gyde Individuals did something that the
                     5                contract prohibited them from doing;
                     6         (5)    Mr. Esebag was harmed by the Gyde Individuals’ act or omission; and
                     7         (6)    That the Gyde Individuals’ breach of contract was a substantial factor in
                     8                causing Mr. Esebag’s harm.
                     9         Source: Judicial Council of California Civil Jury Instructions (“CACI”) 303.
                    10   IV.   SUMMARY OF THE GYDE INDIVIDUALS’ DEFENSES
                    11         In defense to Mr. Esebag’s claim for breach of contract, the Gyde Individuals
                    12   assert that they did not breach the contract, Mr. Esebag has failed to state a claim
                    13   upon which relief can be granted, the agreement is void because it was obtained
                    14   through fraud, the agreement is void or voidable because Mr. Esebag sold
                    15   unregistered securities, performance by the Gyde Individuals is excused, and Mr.
                    16   Esebag has waived performance. Based on these defenses and the counterclaims
                    17   discussed in Section VII, the Gyde Individuals are entitled to recession, as well as
                    18   compensatory and punitive damages.
                    19   V.    CONTENTIONS OF LAW AS TO THE GYDE INDIVIDUALS’
                               DEFENSES
                    20
                               A.     Affirmative Defense – Failure to State A Claim Upon Which Relief
                    21                Can Be Granted.
                    22
                               Element: The breach of contract claim must be dismissed if Mr. Esebag has
                    23   failed to state a claim upon which relief can be granted.
                    24
                               Source: Fed. R. Civ. P. 12(b)(6).
                    25         B.     Affirmative Defense – Agreement Void Because Obtained by
                    26
                                      Fraudulent Means.
                    27
                               Elements: To establish that no contract was created because the Gyde
                    28
   B ARNES &
T HORNBURG LLP
                                                                    2
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                     DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 11 of 42 Page ID
                                                 #:2917


                     1   Individuals’ consent was obtained by fraud, the Gyde Individuals must prove:
                     2         (1)   That Mr. Esebag made a false representation;
                     3         (2)   That Mr. Esebag knew that the representation was not true;
                     4         (3)   That Mr. Esebag made the representation to persuade the Gyde
                     5               Individuals to agree to the contract;
                     6         (4)   That the Gyde Individuals reasonably relied on this representation; and
                     7         (5)   That the Gyde Individuals would not have entered into the contract if
                     8               they had known that the representation was not true.
                     9                                                 OR
                    10         (1)   That Mr. Esebag intentionally concealed an important fact from the
                    11               Gyde Individuals, creating a false representation;
                    12         (2)   That Mr. Esebag knew that the representation was not true;
                    13         (3)   That Mr. Esebag made the representation to persuade the Gyde
                    14               Individuals to agree to the contract;
                    15         (4)   That the Gyde Individuals reasonably relied on this representation; and
                    16         (5)   That the Gyde Individuals would not have entered into the contract if
                    17               they had known that the representation was not true.
                    18                                                 OR
                    19         (1)   That Mr. Esebag made a promise the he did not intend to perform;
                    20         (2)   That Mr. Esebag knew that the promise was not true;
                    21         (3)   That Mr. Esebag made the promise to persuade the Gyde Individuals to
                    22               agree to the contract;
                    23         (4)   That the Gyde Individuals reasonably relied on this promise; and
                    24         (5)   That the Gyde Individuals would not have entered into the contract if
                    25               they had known that promise was not true.
                    26         Source: CACI 335 Affirmative Defense – Fraud.
                    27         California’s Blue Sky Law also applies.
                    28         Elements: To establish violations of Section 25401 of the California
   B ARNES &
T HORNBURG LLP
                                                                   3
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                     DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 12 of 42 Page ID
                                                 #:2918


                     1   Corporations Code, the Gyde Individuals must prove:
                     2         (1)    Mr. Esebag sold stock in California;
                     3         (2)    In the course of so doing, Mr. Esebag made an untrue statement of
                     4                material fact or omission of material fact.
                     5         Source: MTC Electronic Technologies Co., Ltd. v. Leung, 876 F.Supp. 1143,
                     6   1147 (C.D. Cal. 1995) (“In order to have a valid cause of action under California
                     7   Corporations Code § 2540 MTC must allege that there was a sale or purchase of
                     8   stock in California by fraudulent untrue statements or by omitting material facts that
                     9   would by omission make the statements misleading.”); Cal. Corp. Code, § 25401 (“It
                    10   is unlawful for any person to offer or sell a security in this state, or to buy or offer to
                    11   buy a security in this state, by means of any written or oral communication that
                    12   includes an untrue statement of a material fact or omits to state a material fact
                    13   necessary to make the statements made, in the light of the circumstances under which
                    14   the statements were made, not misleading.”)
                    15         C.     Affirmative Defense – Agreement Void or Voidable Because
                    16                Shares of ULG Were Not Registered.
                    17         Elements: The Gyde Individuals allege that the contract is void or voidable
                    18   because the shares of ULG were not registered with the Securities and Exchange
                    19   Commission in violation of Section 5 and 12 of the Securities Act. To establish this
                    20   defense, the Gyde Individuals must show:
                    21         (1)    Mr. Esebag offered or sold securities;
                    22         (2)    Mr. Esebag used an instrument of interstate commerce in connection
                    23                with the offer or sale of a security;
                    24         (3)    Without prior registration with the SEC.
                    25         Source: Mohebbi v. Khazen, 50 F. Supp. 3d 1234, 1247 (N.D. Cal. 2014) (“To
                    26   plead a violation of these statutes, a party must allege (1) the offer or sale of
                    27   securities, (2) in interstate commerce, (3) without prior registration with the SEC.”);
                    28   S.E.C. v. CMKM Diamonds, Inc., 729 F.3d 1248, 1255 (9th Cir. 2013) (“To establish
   B ARNES &
T HORNBURG LLP
                                                                      4
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                      DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 13 of 42 Page ID
                                                 #:2919


                     1   a prima facie case for violation of Section 5, the SEC must show that (1) no
                     2   registration statement was in effect as to the securities; (2) the defendant directly or
                     3   indirectly sold or offered to sell securities; and (3) the sale or offer was made through
                     4   interstate commerce.”).
                     5         D.      Affirmative Defense – Excuse of Performance.
                     6         Elements: The Gyde Individuals state that they are excused from performance
                     7   under the contract by Mr. Esebag’s material breaches of the contract. To establish
                     8   this defense, the Gyde Individuals’ must show:
                     9         (1)     Mr. Esebag materially breached the contract; and
                    10         (2)     The Gyde Individuals’ non-performance was excused thereby.
                    11         Source: Brown v. Grimes, 192 Cal. App. 4th 265, 277–279 (2011) (“When a
                    12   party’s failure to perform a contractual obligation constitutes a material breach of the
                    13   contract, the other party may be discharged from its duty to perform under the
                    14   contract.”); MAG Aerospace Indus., LLC v. Precise Aerospace Mfg., Inc., 2019 WL
                    15   3306010, at *8 (C.D. Cal. July 23, 2019) (Hon. G. Klausner, presiding) (citing
                    16   Brown).
                    17         E.      Affirmative Defense – Waiver.
                    18         Elements: To establish the affirmative defense of waiver, the Gyde Individuals
                    19   must prove:
                    20         (1)     That Mr. Esebag knew the Gyde Individuals were required to make
                    21                 certain payments under the contract; and
                    22         (2)     That Mr. Esebag freely and knowingly gave up his right to have the
                    23                 Gyde Individuals perform these obligations.
                    24         A waiver may be oral or written or may arise from conduct that shows that Mr.
                    25   Esebag gave up that right.
                    26         If the Gyde Individuals prove that Mr. Esebag gave up his right to the Gyde
                    27   Indiviudals’ payments under the contract then the Gyde Individuals were not required
                    28   to perform this obligation.
   B ARNES &
T HORNBURG LLP
                                                                     5
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                       DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 14 of 42 Page ID
                                                 #:2920


                     1         Source: CACI 336 Affirmative Defense – Waiver; Cyclone USA, Inc. v. LL&C
                     2   Dealer Services, LLC, 2007 WL 9662337, *20 (C.D. Cal., Nov. 8, 2007).
                     3   VI.   SUMMARY OF THE GYDE INDIVIDUALS’ COUNTER-CLAIMS
                     4         The Gyde Individuals assert claims for violations of § 10b of the Securities
                     5   Exchange Act and Rule 10b-5, violations of Sections 5 and 12 of the Securities Act,
                     6   violations of Section 25401 of the California Corporations Code, common law fraud,
                     7   unjust enrichment, and unfair competition. Based on these counterclaims, the Gyde
                     8   Individuals are entitled to recession, as well as compensatory and punitive damages.1
                     9 VII.
                               CONTENTIONS OF LAW AS TO THE GYDE INDIVIDUALS’
                               COUNTER CLAIMS
                    10         A.    Counter-Claim 1 – Violations of §10b of The Securities Exchange
                    11               Act and Rule 10b-5.
                    12         Elements: The Gyde Individuals allege that Mr. Esebag defrauded them by
                    13   means of material misrepresentations or omissions regarding their ULG investment.
                    14   To establish their 10b-5 claim, the Gyde Individuals must prove:
                    15         (1)   Mr. Esebag:
                    16
                                         a. employed a device, scheme or artifice to defraud; or
                    17
                                         b. made an untrue statement of a material fact; or
                    18
                                         c. omitted a material fact necessary under the circumstances to keep
                    19                      the statements that were made from being misleading; or
                    20
                                         d. engaged in an act, practice or course of business that operated as
                    21                      a fraud or deceit in connection with the sale of securities;
                    22         (2)   Mr. Esebag acted knowingly;
                    23         (3)   Mr. Esebag used or caused the use of an instrumentality of interstate
                    24               commerce, such as mail or telephone in connection with the sale of
                    25
                         1
                    26     In discussing the Gyde Individuals’ counterclaims and the defenses to their
                    27
                         counterclaims, the Gyde Individuals refer to Mr. Esebag for ease of reading. The
                         counterclaims, however, are against Mr. Esebag and ULG, and the defenses are
                    28   asserted by Mr. Esebag and ULG.
   B ARNES &
T HORNBURG LLP
                                                                    6
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                     DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 15 of 42 Page ID
                                                 #:2921


                     1                securities, regardless whether the instrumentality itself was used to
                     2                make an untrue statement or a material omission;
                     3         (4)    The Gyde Individuals justifiably relied on Mr. Esebag’s untrue
                     4                statement of a material fact or omission to state a necessary material fact
                     5                in buying securities; and
                     6         (5)    Mr. Esebag’s conduct, misrepresentation, or omission caused the Gyde
                     7                Individuals to suffer damages.
                     8         Source: Ninth Circuit Model Jury Instruction No. 18.2 and related authority.
                     9         B.     Counter-Claim 2 – Violations of Sections 5 and 12 of The
                    10                Securities Act.
                    11         Elements: To establish violations of Sections 5 and 12 of the Securities Act,
                    12   the Gyde Individuals must prove:
                    13         (1)    Mr. Esebag offered or sold securities;
                    14         (2)    Mr. Esebag used an instrument of interstate commerce in connection
                    15                with the offer or sale of a security;
                    16         (3)    Without prior registration with the SEC.
                    17         Source: Mohebbi v. Khazen, 50 F. Supp.3d at 1247 (“To plead a violation of
                    18   these statutes, a party must allege (1) the offer or sale of securities, (2) in interstate
                    19   commerce, (3) without prior registration with the SEC.”); CMKM Diamonds, 729
                    20   F.3d at 1255 (“To establish a prima facie case for violation of Section 5, the SEC
                    21   must show that (1) no registration statement was in effect as to the securities; (2) the
                    22   defendant directly or indirectly sold or offered to sell securities; and (3) the sale or
                    23   offer was made through interstate commerce.”).
                    24         C.     Counter-Claim 3 – Violations of Section 25401 of The California
                    25                Corporations Code.
                    26         Elements: To establish violations of Section 25401 of the California
                    27   Corporations Code, the Gyde Individuals must prove:
                    28         (1)    Mr. Esebag sold stock in California;
   B ARNES &
T HORNBURG LLP
                                                                      7
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                      DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 16 of 42 Page ID
                                                 #:2922


                     1         (2)    In the course of so doing, Mr. Esebag made an untrue statement of
                     2                material fact or omission of material fact.
                     3         Source: MTC Electronic Technologies Co., Ltd. v. Leung, 876 F.Supp. 1143,
                     4   1147 (C.D. Cal. 1995) (“In order to have a valid cause of action under California
                     5   Corporations Code § 2540 MTC must allege that there was a sale or purchase of
                     6   stock in California by fraudulent untrue statements or by omitting material facts that
                     7   would by omission make the statements misleading.”); Cal. Corp. Code, § 25401 (“It
                     8   is unlawful for any person to offer or sell a security in this state, or to buy or offer to
                     9   buy a security in this state, by means of any written or oral communication that
                    10   includes an untrue statement of a material fact or omits to state a material fact
                    11   necessary to make the statements made, in the light of the circumstances under which
                    12   the statements were made, not misleading.”)
                    13         D.     Counter-Claim 5 – Common Law Fraud.
                    14         Elements: To establish a claim for common law fraud under California law,
                    15   the Gyde Individuals must prove:
                    16                                   [Intentional Misrepresentation]
                    17         (1)    Mr. Esebag represented to the Gyde Individuals that a fact was true;
                    18         (2)    That Mr. Esebag’s representation was false;
                    19         (3)    That Mr. Esebag knew that the representation was false when he made
                    20                it, or that he made the representation recklessly and without regard for
                    21                its truth;
                    22         (4)    That Mr. Esebag intended that the Gyde Individuals rely on the
                    23                representation;
                    24         (5)    That the Gyde Individuals reasonably relied on Mr. Esebag’s
                    25                representation;
                    26         (6)    That the Gyde Individuals were harmed;
                    27         (7)    That the Gyde Individuals reliance on Mr. Esebag’s representation was
                    28                a substantial factor in causing their harm.
   B ARNES &
T HORNBURG LLP
                                                                      8
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                      DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 17 of 42 Page ID
                                                 #:2923


                     1     Source: CACI 1900 Intentional Misrepresentation.
                     2                                             OR
                     3                                     [Concealment]
                     4     (1)   That Mr. Esebag and the Gyde Individuals were business partners; or
                     5           That Mr. Esebag disclosed some facts to the Gyde Individuals but
                     6           intentionally failed to disclose other facts, making the disclosure
                     7           deceptive; or
                     8           That Mr. Esebag intentionally failed to disclose certain facts that were
                     9           known only to him and that the Gyde Individuals could not have
                    10           discovered; or
                    11           That Mr. Esebag prevented the Gyde Individuals from discovering
                    12           certain facts; and
                    13     (2)   That the Gyde Individuals did not know of the concealed facts;
                    14     (3)   That Mr. Esebag intended to deceive the Gyde Individuals by
                    15           concealing the facts;
                    16     (4)   That had the omitted information been disclosed, the Gyde Individuals
                    17           reasonably would have behaved differently;
                    18     (5)   That the Gyde Individuals were harmed; and
                    19     (6)   That Mr. Esebag’s concealment was a substantial factor in causing the
                    20           Gyde Individuals’ harm.
                    21     Source: CACI 1901 Concealment.
                    22                                             OR
                    23                                     [False Promise]
                    24     (1)   That Mr. Esebag made a promise to the Gyde Individuals;
                    25     (2)   That Mr. Esebag did not intend to perform this promise when he made
                    26           it;
                    27     (3)   That Mr. Esebag intended that the Gyde Individuals rely on this
                    28           promise;
   B ARNES &
T HORNBURG LLP
                                                               9
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                 DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 18 of 42 Page ID
                                                 #:2924


                     1         (4)      That the Gyde Individuals reasonably relied on Mr. Esebag’s promise;
                     2         (5)      That Mr. Esebag did not perform the promised act;
                     3         (6)      That the Gyde Individuals were harmed; and
                     4         (7)      That the Gyde Individuals’ reliance on Mr. Esebag’s promise was a
                     5                  substantial factor in causing their harm.
                     6         Source: CACI 1902 False Promise.
                     7         E.       Counter-Claim 6 – Unjust Enrichment.
                     8         Elements: To establish a claim for unjust enrichment under California law, the
                     9   Gyde Individuals must prove:
                    10         (1)      Mr. Esebag received a benefit; and
                    11         (2)      Mr. Esebag has unjustly retained the benefit at the expense of the Gyde
                    12                  Individuals.
                    13         Source: Ever Win Int’l Corp. v. Premier Accessory Grp., LLC, 2016 WL
                    14   11263125, *6 (C.D. Cal. 2016) (Hon. G. Klausner, presiding)
                    15         F.       Counter-Claim 7 – Unfair Competition.
                    16         Elements: To establish a claim for unfair business practices in violation of
                    17   California Business and Professions Code section 17200, et. seq. the Gyde
                    18   Individuals must prove:
                    19               (1) A business practice or act by Mr. Esebag;
                    20               (2) That is either unlawful, unfair, or fraudulent.
                    21         Source: Cal. Bus. & Prof. Code § 17200 et seq.; see also Korea Supply Co. v.
                    22   Lockheed Martin Corp., 29 Cal. 4th 1134, 1143 (2003).
                    23 VIII.   SUMMARY OF MR. ESEBAG’S DEFENSES
                    24         In defense to the Gyde Individuals’ claims, Mr. Esebag asserts the parol
                    25   evidence rule, estoppel, waiver, unclean hands, opinion, statute of frauds, failure to
                    26   mitigate damages, consent, and business judgment rule.            None of these defenses
                    27   defeat the Gyde Individuals’ claims.
                    28
   B ARNES &
T HORNBURG LLP
                                                                       10
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                        DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 19 of 42 Page ID
                                                 #:2925


                     1   IX.   CONTENTIONS OF LAW AS TO MR. ESEBAG’S DEFENSES
                     2         A.     Affirmative Defense – Parol Evidence Rule.
                     3         The parol evidence rule is not available to Mr. Esebag. California law makes
                     4   clear that the Gyde Individuals’ very understanding of the MOU should incorporate
                     5   Mr. Esebag’s fraudulent misrepresentations.
                     6         In Riverisland Cold Storage, Inc. v. Fresno-Madera Prod. Credit Ass’n, the
                     7   California Supreme Court overruled prior precedent and reaffirmed the “venerable
                     8   maxim” that “[p]arol evidence is always admissible to prove fraud, and it was never
                     9   intended that the parol evidence rule should be used as a shield to prevent the proof
                    10   of fraud.” 55 Cal.4th 1169, 1180-81 (2013). In Julius Castle Rest. Inc. v. Payne, the
                    11   court held that Riverisland was broadly applicable, including “to agreements entered
                    12   into by sophisticated parties after extensive negotiations.” 216 Cal. App. 4th 1423,
                    13   1441 (2013) (affirming admission of evidence when defendant-lessor made oral
                    14   guarantees as to the quality of restaurant equipment but the lease stated that plaintiff-
                    15   lessees had relied on their own inspection). Indeed, the California Court of Appeals
                    16   recently held that extrinsic evidence is more broadly admissible to show that
                    17   plaintiffs had a different understanding of the contract’s terms due to the defendant’s
                    18   fraudulent misrepresentations. IIG Wireless, Inc. v. Yi, 22 Cal. App. 5th 630, 644-45
                    19   (2018); see also Thrifty Payless, Inc. v. The Americana at Brand, LLC, 218 Cal. App.
                    20   4th 1230 (2013) (holding that the trial judge erred in excluding evidence based on
                    21   the lease’s integration clause). Simply put, the Gyde Individuals are entitled to
                    22   demonstrate that they entered the MOU based upon Mr. Esebag’s fraudulent
                    23   misrepresentations.
                    24         B.     Affirmative Defense – Estoppel.
                    25         Elements: The defense of equitable estoppel consists of the following
                    26   elements:
                    27         (1)    The Gyde Individuals must know the facts;
                    28         (2)    The Gyde Individuals must intend that their conduct shall be acted on
   B ARNES &
T HORNBURG LLP
                                                                     11
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                      DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 20 of 42 Page ID
                                                 #:2926


                     1   or must so act that Mr. Esebag has a right to believe the Gyde Individuals so intended;
                     2            (3)      Mr. Esebag must be ignorant of the true facts; and
                     3            (4)      Mr. Esebag must rely on the Gyde Individuals’ conduct to his injury.
                     4            Source: Directors of Motion Picture Industry Pension Plan v. Nu Image Inc.,
                     5   2014 WL 808859,*2 (C.D. Cal. 2014).
                     6            C.       Affirmative Defense – Waiver.
                     7            Elements: To establish the affirmative defense of waiver, Mr. Esebag must
                     8   prove:
                     9                  (1) The Gyde Individuals knew Mr. Esebag was required to do something;
                    10                     and
                    11                  (2) The Gyde Individuals freely and knowingly gave up their right to have
                    12                     Mr. Esebag perform these obligations.
                    13            Source: Cyclone USA, 2007 WL 9662337, *20.
                    14            D.       Affirmative Defense – Unclean Hands.
                    15            Elements: To establish the affirmative defense of unclean hands, Mr. Esebag
                    16   must prove:
                    17            (1)      The Gyde Individuals engaged in inequitable conduct; and
                    18            (2)      The Gyde Individuals’ conduct directly relates to the claim which they
                    19            have asserted against Mr. Esebag.
                    20            Source: Intamin, Ltd. v. Magnetar Technologies Corp. 623 F.Supp.2d 1055,
                    21   1074 (C.D. Cal. 2009), aff'd 404 Fed. Appx. 496 (Fed. Cir. 2010) (“To prove unclean
                    22   hands, appellate courts have required two things. First, a defendant must prove the
                    23   plaintiff engaged in inequitable conduct and, second, that the plaintiff’s conduct
                    24   directly relates to the claim which it has asserted against the defendant”); POM
                    25   Wonderful LLC v. Coca Cola Company, 166 F.Supp.3d 1085, 1097 (C.D. Cal. 2016)
                    26   (“These authorities hold that a defendant can succeed on an unclean hands defense if
                    27   it proves that a plaintiff engaged in a ‘willful act concerning the cause of action which
                    28   rightfully can be said to transgress equitable standards of conduct.’”)
   B ARNES &
T HORNBURG LLP
                                                                       12
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                          DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 21 of 42 Page ID
                                                 #:2927


                     1           E.       Affirmative Defense – Opinion.
                     2           Elements: Ordinarily, an opinion is not considered a representation of fact. An
                     3   opinion is a person’s belief that a fact exists, a statement regarding a future event, or
                     4   a judgment about quality, value, authenticity, or similar matters. However, Mr.
                     5   Esebag’s opinion is considered a representation of fact if the Gyde Individuals prove
                     6   that:
                     7           (1)      Mr. Esebag claimed to have special knowledge about the subject matter
                     8                   that the Gyde Individuals did not have;
                     9                                                OR
                    10           (2)      Mr. Esebag made a representation, not as a casual expression of belief,
                    11                   but in a way that declared the matter to be true;
                    12                                                OR
                    13           (3)      Mr. Esebag had a relationship of trust and conﬁdence with the Gyde
                    14                    Individuals;
                    15                                                OR
                    16           (4)       Mr. Esebag had some other special reason to expect that The Gyde
                    17                     Individuals would rely on his or her opinion.
                    18           Source: CACI 1904 Opinion as Statements of Fact.
                    19           F.       Affirmative Defense – Statute of Frauds.
                    20           Elements: The following contracts are invalid unless they, or some note or
                    21   memorandum thereof, are in writing and subscribed by the party to be charged or by
                    22   the party’s agent:
                    23           (1) An agreement that by its terms is not to be performed within a year from
                    24                 the making thereof;
                    25                                                OR
                    26           (2) A special promise to answer for the debt, default, or miscarriage of another,
                    27                 except in the cases provided for in Section 2794;
                    28                                                OR
   B ARNES &
T HORNBURG LLP
                                                                       13
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                         DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 22 of 42 Page ID
                                                 #:2928


                     1
                           (3) An agreement for the leasing for a longer period than one year, or for the
                     2
                              sale of real property, or of an interest therein; such an agreement, if made
                     3
                              by an agent of the party sought to be charged, is invalid, unless the authority
                     4
                              of the agent is in writing, subscribed by the party sought to be charged;
                     5
                                                                OR
                     6
                           (4) An agreement authorizing or employing an agent, broker, or any other
                     7
                              person to purchase or sell real estate, or to lease real estate for a longer
                     8
                              period than one year, or to procure, introduce, or find a purchaser or seller
                     9
                              of real estate or a lessee or lessor of real estate where the lease is for a longer
                    10
                              period than one year, for compensation or a commission;
                    11
                                                                OR
                    12
                           (5) An agreement that by its terms is not to be performed during the lifetime of
                    13
                              the promisor;
                    14
                                                                OR
                    15
                           (6) An agreement by a purchaser of real property to pay an indebtedness
                    16
                              secured by a mortgage or deed of trust upon the property purchased, unless
                    17
                              assumption of the indebtedness by the purchaser is specifically provided
                    18
                              for in the conveyance of the property;
                    19
                                                                OR
                    20
                           (7) A contract, promise, undertaking, or commitment to loan money or to grant
                    21
                              or extend credit, in an amount greater than one hundred thousand dollars
                    22
                              ($100,000), not primarily for personal, family, or household purposes,
                    23
                              made by a person engaged in the business of lending or arranging for the
                    24
                              lending of money or extending credit. For purposes of this section, a
                    25
                              contract, promise, undertaking, or commitment to loan money secured
                    26
                              solely by residential property consisting of one to four dwelling units shall
                    27
                              be deemed to be for personal, family, or household purposes.
                    28
   B ARNES &
T HORNBURG LLP
                                                                 14
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                 DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 23 of 42 Page ID
                                                 #:2929


                     1
                               Source: Cal. Civ. Code, § 1624.
                     2
                               G.      Affirmative Defense – Failure to Mitigate Damages.
                     3
                               Elements: A plaintiff who suffers damage as a result of either
                     4
                         a breach of contract or a tort has a duty:
                     5
                                (1)    To take reasonable steps to mitigate those damages; and
                     6
                                (2)    Will not be able to recover for any losses which could have been thus
                     7
                                      avoided.
                     8
                               Source: Insurance Company of the State of Pennsylvania v. Citizens of
                     9
                         Humanity LLC, 2014 WL 12689271,*5 (C.D. Cal. 2014); CACI 358 (“ If [defendant]
                    10
                         breached the contract and the breach caused harm, [plaintiff] is not entitled to recover
                    11
                         damages for harm that [defendant] proves [plaintiff] could have avoided with
                    12
                         reasonable efforts or expenditures. You should consider the reasonableness of
                    13
                         [plaintiff]’s efforts in light of the circumstances facing [him/her/it] at the time,
                    14
                         including [his/her/its] ability to make the efforts or expenditures without undue risk
                    15
                         or hardship. If [plaintiff] made reasonable efforts to avoid harm, then your award
                    16
                         should include reasonable amounts that [he/she/it] spent for this purpose.”)
                    17
                               H.      Affirmative Defense – Consent.
                    18
                               The nature of the consent Mr. Esebag pleads is unclear. Therefore, elements
                    19
                         of the defense cannot be provided at this time.
                    20
                               I.      Affirmative Defense – Business Judgment Rule.
                    21
                               Element: The common law business judgment rule has been described as
                    22
                         “insulat[ing] from court intervention those management decisions which are made
                    23
                         by directors in good faith in what the directors believe is the organization's best
                    24
                         interest.” F.D.I.C. v. Van Dellen, 2012 WL 4815159, *6 (C.D. Cal. 2012) (citing Lee
                    25
                         v. Interinsurance Exch. of the Auto. Club of S. Cal., 50 Cal. App. 4th 694, 714
                    26
                         (1996); Lamden v. La Jolla Shores Clubdominium Homeowners Ass'n, 21 Cal. 4th
                    27
                         249, 257 (1999)); see also Barnes v. State Farm Mut. Auto. Ins. Co., 16 Cal. App.
                    28
   B ARNES &
T HORNBURG LLP
                                                                      15
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                       DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 24 of 42 Page ID
                                                 #:2930


                     1
                         4th 365, 378 (1993) (describing “a judicial policy of deference to the business
                     2
                         judgment of corporate directors in the exercise of their broad discretion in making
                     3
                         corporate decisions.”).
                     4
                         X.     THE GYDE INDIVIDUALS’ KEY EVIDENCE IN OPPOSITION TO
                     5          MR. ESEBAG’S CLAIMS AND IN SUPPORT OF THIER RELATED
                                AFFIRMATIVE DEFENSES
                     6
                                A.    Summary of Evidence.
                     7
                                      i.     The Parties.
                     8
                                The Gyde Individuals are current and former officers and employees of The
                     9
                         Gyde Group LLC, an Arkansas limited liability company headquartered in Arkansas.
                    10
                         Justin Whaley is CEO of the Gyde Group, and Sean Hatch serves as CFO and general
                    11
                         counsel.
                    12
                                Mr. Esebag lives in Bel Air. For many years, his primary business appears to
                    13
                         have been pursuing licensing opportunities relating to the Playboy® brand. For over
                    14
                         a decade, Nicholai Allen served as Mr. Esebag’s business associate and right-hand
                    15
                         man.
                    16
                                      ii.    The Pitch of Dr. Boost to the Gyde Individuals.
                    17
                                In late 2016, Mr. Esebag’s personal doctor, Maurice Levy, suggested to Mr.
                    18
                         Esebag that he create a line of liquid testosterone shots.      The idea for these
                    19
                         testosterone shots became the backbone of the proposed Dr. Boost line of
                    20
                         supplements.       In December 2016, Mr. Allen had some very preliminary
                    21
                         communications with a potential formulator of the shots, but, as Mr. Allen explained,
                    22
                         by early 2017, the project was essentially “on ice.”
                    23
                                In January 2017, one of the Gyde Individuals, Mr. Redman, contacted Mr.
                    24
                         Esebag’s brother, Serge Esebag, to discuss an opportunity regarding Playboy
                    25
                         condoms. On January 25, 2017, several of the Gyde Individuals met with Mr. Allen,
                    26
                         Jimmy Esebag, and Serge Esebag to discuss that opportunity.
                    27
                                After the January 2017 meeting, Mr. Esebag told Mr. Allen that he believed
                    28
   B ARNES &
T HORNBURG LLP
                                                                   16
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                     DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 25 of 42 Page ID
                                                 #:2931


                     1   the Gyde Individuals were “loaded” and he wanted to convince them to invest in the
                     2   Dr. Boost product. At Mr. Esebag’s instruction, Mr. Allen procured a number of
                     3   empty black bottles, which they “whipped up” into supposed samples of Dr. Boost
                     4   just days before a presentation about Dr. Boost to the Gyde Individuals on February
                     5   27, 2017. The purpose of those samples was to mislead the Gyde Individuals into
                     6   believing that there actually was a Dr. Boost product at that time.
                     7          During the February 2017 meeting, Mr. Esebag presented a PowerPoint to the
                     8   Gyde Individuals that made it appear that the Dr. Boost product was fully created and
                     9   ready for the market. The presentation gave this false impression in various ways,
                    10   including claiming that Dr. Boost was “voted #1 new product in the world,” that it
                    11   was “Doctor Recommended,” and that it contained an “exclusive brand of
                    12   scientifically proven, premium ingredients” created by a “world class anti-aging
                    13   specialist.” During that meeting, Mr. Esebag misrepresented: (1) that Dr. Boost was
                    14   ready to market (and in fact was already being sold overseas) and (2) that, when Dr.
                    15   Boost was ready to launch in the United States, he would personally invest $20
                    16   million of his own money in a large-scale marketing campaign.
                    17          The main constituent of Dr. Boost’s “first-of-its-kind” testosterone shot was
                    18   called “TESTOPHOR.” According to the presentation, the “exclusive blend” in
                    19   TESTOPHOR “consists of the scientifically proven, premium ingredients.”2 The
                    20   presentation emphasized that “The ingredients in TESTOPHOR:
                    21        Increase Testosterone Secretion by the Body
                    22        Increase Sexual Desire (Aphrodisiac)
                    23        Help Erectile Dysfunction”
                    24   The presentation included no other ingredients for any Dr. Boost products other than
                    25   the “exclusive blend” of ingredients contained in TESTOPHOR.
                    26          Within weeks of this presentation, however, the TESTOPHOR story told to
                    27   2
                           In order to avoid sealing this memorandum, the Gyde Individuals have not listed
                    28   the specific ingredients here.
   B ARNES &
T HORNBURG LLP
                                                                    17
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                      DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 26 of 42 Page ID
                                                 #:2932


                     1   the Gyde Individuals in February 2017 began to fall apart. By April 13, 2017, the
                     2   managing director of Dr. Boost had written an internal e-mail stating that “[i]t is a
                     3   strong possibility that Dr. Levy is not involved anymore into the Dr.boost [sic]
                     4   story.” Mr. Esebag confirmed at his deposition that by that time, he knew that there
                     5   was a strong possibility that Dr. Levy – the “world-class” doctor who had developed
                     6   TESTOPHOR – was no longer going to be involved with the product. When asked
                     7   if he disclosed this information to Mr. Whaley or Mr. Hatch, however, Mr. Esebag
                     8   stated, “I don’t have to.”
                     9          Throughout March, April, and early May 2017, Mr. Esebag contacted,
                    10   retained, and rejected several proposed formulators and manufacturers of Dr. Boost
                    11   (usually firing them after being told that the Dr. Boost formulations he provided
                    12   would not work). As of May 3, 2017, Mr. Esebag told a potential manufacturer of
                    13   Dr. Boost that he was still reformulating the Dr. Boost products. Throughout this
                    14   time, however, his message to the Gyde Individuals remained the same: Dr. Boost
                    15   was ready to launch in the very near future, and he would back it with a multi-million-
                    16   dollar advertising campaign. Mr. Esebag never recanted those representations before
                    17   the Gyde Individuals’ investment. Had the Gyde Individuals known the truth – that
                    18   Dr. Boost remained largely just an idea in Mr. Esebag’s head and that Mr. Esebag
                    19   had no money to fund an advertising campaign – they never would have invested in
                    20   ULG.
                    21                iii.   The Gyde Individuals’ Agreement to Invest in ULG.
                    22          In May 2017, the Gyde Individuals and Mr. Esebag began serious negotiations
                    23   regarding the terms of an investment in ULG. Mr. Esebag agreed that the Gyde
                    24   Individuals would obtain a 25% equity position in ULG. Although Mr. Esebag
                    25   wanted $25 million for the investment, the Gyde Individuals repeatedly made clear
                    26   to him that they were “currently in a short cash position with respect to all of our
                    27   businesses as a whole.” As a result, the Gyde Individuals proposed making payments
                    28   over time, which would be funded through sales of Dr. Boost. Mr. Esebag agreed to
   B ARNES &
T HORNBURG LLP
                                                                    18
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                      DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 27 of 42 Page ID
                                                 #:2933


                     1   this payment structure.
                     2         On May 11, 2017, Mr. Esebag contacted Joseph O’Dea, a self-described
                     3   “beverage scientist,” to replace Dr. Levy. Compared to Dr. Levy, who had been
                     4   touted as a “world-class anti-aging specialist and doctor,” Mr. O’Dea appears to have
                     5   no more than a bachelor’s degree. Within three days, on May 14, 2017, Mr. O’Dea
                     6   had informed Mr. Esebag that one of the three ingredients in TESTOPHOR, “is
                     7   present on the WADA banned substance list and NSF banned substance list.” Mr.
                     8   O’Dea went on to recommend removing that ingredient from TESTOPHOR “in
                     9   order to prevent any possible legal or manufacturing issues down the line.”
                    10         The next day, the news Mr. Esebag received from Mr. O’Dea about
                    11   TESTOPHOR became even more dire. At 1:40 p.m. on May 15, 2017, Mr. O’Dea
                    12   reported that “I reached out to several GMP manufacturers today and none of them
                    13   would touch the supplied pre-mix” of TESTOPHOR. As Mr. O’Dea explained,
                    14   “[Ingredient 1 and 2] are banned by NSF and WADA. [Ingredient 3] is a boarder
                    15   line [sic] material not supported by some insurance carriers.” As Mr. Esebag’s then-
                    16   assistant, Mr. Allen, admitted, this information ultimately required reformulation of
                    17   the Dr. Boost testosterone shot.
                    18         After receiving this information from Mr. O’Dea – which made all of the
                    19   statements in the February 27 presentation regarding TESTOPHOR either
                    20   completely untrue or highly misleading – Mr. Esebag kept silent. Indeed, Mr.
                    21   Esebag admits that he did not disclose this information to the Gyde Individuals
                    22   because, as he explained, “I didn’t have to convey any information, not to Justin
                    23   Whaley and not to Sean Hatch until we started – first of all, at that time I didn’t even
                    24   have an agreement signed with them.” The only fair reading of this testimony is that
                    25   Mr. Esebag believed (wrongly) that he was entitled to keep all of this unfavorable
                    26   information to himself until and unless the Gyde Individuals signed a contract to
                    27   purchase an equity interest in ULG.
                    28         In fact, while omitting to disclose these crucial developments about
   B ARNES &
T HORNBURG LLP
                                                                     19
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                      DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 28 of 42 Page ID
                                                 #:2934


                     1   TESTOPHOR, Mr. Esebag worked quickly to finalize a sale of ULG securities to
                     2   the Gyde Individuals. Earlier that day, at 10:55 a.m., Mr. Hatch had e-mailed a
                     3   proposal whereby the Gyde Individuals would purchase a 25% equity interest in
                     4   ULG (whose sole asset was Dr. Boost). Mr. Hatch sent a follow-up e-mail shortly
                     5   thereafter proposing to make an immediate $2.5 million payment, and later payments
                     6   of an additional $22.5 million, in exchange for a 25% equity interest in ULG. Instead
                     7   of disclosing the information he received from Mr. O’Dea, at 2:18 p.m. (just 38
                     8   minutes after he received Mr. O’Dea’s e-mail), Mr. Esebag sent Mr. Hatch an e-mail
                     9   agreeing to the Gyde Individuals’ terms. Six minutes later, at 2:24 p.m., Mr. Allen
                    10   sent an e-mail to Mr. Hatch with wiring instructions “for todays [sic] payment of the
                    11   first 2.5M.”
                    12         During his deposition, Mr. Esebag repeatedly acknowledged that he did not
                    13   disclose any unfavorable information about Dr. Boost (such as the information he
                    14   received from Mr. O’Dea) to the Gyde Individuals. As he explained, “I don’t have
                    15   to explain to anyone how I’m doing my product.” Or “I didn’t have to report to them
                    16   at all.” And, specifically with respect to the information from Mr. O’Dea, he said, “I
                    17   didn’t have to convey any information, not to Justin Whaley and not to Sean Hatch –
                    18   first of all, at the time I didn’t even have an agreement signed with them.”
                    19         On May 23, 2017, following additional communications between the parties,
                    20   Mr. Hatch sent to Mr. Esebag an e-mail once again reiterating that “[w]e expect that
                    21   the future payments would be funded primarily through the 25% ownership interest.
                    22   Unfortunately, from a current cash position, we are unable to pay more than the
                    23   $2.5M up front.” Mr. Hatch went on to state that he preferred the payments to “run
                    24   from the date of first sale or the predetermined September 1 launch date because the
                    25   income generated from Dr. Boost sales will fund the payments.” Mr. Esebag never
                    26   corrected Mr. Hatch’s belief that September 1 was the launch date – notwithstanding
                    27   Mr. Esebag’s knowledge that as of May 23 there was no formula, no manufacturer,
                    28   and no timeline for Dr. Boost. Nor did he dispute that payments would be funded
   B ARNES &
T HORNBURG LLP
                                                                    20
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                        DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 29 of 42 Page ID
                                                 #:2935


                     1   through sales of Dr. Boost.      Instead, Mr. Esebag responded to Mr. Hatch by
                     2   reiterating that he would spend over $2.5 million “in September alone for advertising
                     3   and marketing.”
                     4                iv.   The Memorandum of Understanding.
                     5         On June 23, 2017, the parties executed a memorandum of understanding
                     6   (“MOU”) for the Gyde Individuals’ investment in ULG. The MOU states that the
                     7   Gyde Individuals will pay the remainder of their $22.5 million investment in Dr.
                     8   Boost in four payments of $5,625,000 on each of December 1, 2017, March 1, 2018,
                     9   June 1, 2018, and September 1, 2018.
                    10         In reaching that agreement, however, the parties understood that those
                    11   payments were contingent upon sales of Dr. Boost. As explained above, Mr. Hatch
                    12   had repeatedly told Mr. Esebag in writing that the Gyde Individuals’ ability to fund
                    13   payments for their investment rested upon sales of Dr. Boost sufficient to make such
                    14   payments. The parties also had numerous conversations on this subject. But given
                    15   Mr. Esebag’s superior knowledge of the status of Dr. Boost at the time of the
                    16   agreement, he could not possibly have expected that enough product would be sold
                    17   to support a $5.625 million payment less than five months in the future. Given his
                    18   knowledge of how the Gyde Individuals intended to pay for their investment in ULG,
                    19   moreover, his failure to correct his misleading communications regarding the timing
                    20   and availability of Dr. Boost was particularly egregious. At no time between May
                    21   16, 2017, and June 23, 2017, did any of the Gyde Individuals learn the truth about
                    22   the information withheld by Mr. Esebag.
                    23         The MOU also stated that the shares in ULG were unregistered.               That
                    24   paragraph of the MOU further provided that “[e]ach Buyer represents that (i) it is an
                    25   ‘accredited investor’ under applicable law [and] (ii) is able to afford to invest in a
                    26   speculative venture.” Despite the fact that the MOU stated that each of the Gyde
                    27   Individuals was jointly and severally liable for the entire $25 million purchase price,
                    28   Mr. Esebag testified that, when the MOU was executed, he was relying solely upon
   B ARNES &
T HORNBURG LLP
                                                                    21
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                     DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 30 of 42 Page ID
                                                 #:2936


                     1   Justin Whaley’s and Ron Whaley’s finances and had no idea about whether any of
                     2   the other Gyde Individuals were in fact accredited investors or could otherwise afford
                     3   the investment. In fact, Mr. Esebag admitted at deposition that he did not even know
                     4   who some of the Gyde Individuals were. Neither Mr. Hatch nor Mr. Bahn met the
                     5   legal definition of “accredited investor.”
                     6                v.     Mr. Esebag’s Attempts to Acquire Additional Funds Before
                     7                       His Scheme Unraveled.
                     8         Even after the Gyde Individuals paid $2.5 million as a good-faith payment for
                     9   their investment in ULG, Mr. Esebag did nothing to live up to his promise that Dr.
                    10   Boost would soon hit the market. To the contrary, his additional delays lasted
                    11   months. For example, it was not until July 18, 2017 (two months after the Gyde
                    12   Individuals made their initial payment), that he and Mr. O’Dea first met with
                    13   Wellington Foods, the eventual bottler for Dr. Boost, and provided formulas that
                    14   could actually be produced. Due to the fact that he had just been hired, Mr. O’Dea
                    15   was unable to provide the required testing for the ingredients in the formulas in a
                    16   timely manner; as a result, the first batch of the final product (only one million
                    17   bottles) was not completed until November 2017.
                    18         Recognizing that the Gyde Individuals were soon likely to discover the truth
                    19   about his misrepresentations and omissions, Mr. Esebag set out to get as much money
                    20   as he could before his scheme unraveled. On August 2, 2017, Mr. Esebag hosted a
                    21   meeting at the Peninsula Hotel, ostensibly to discuss the progress of Dr. Boost. As
                    22   Mr. Allen admitted, however, the meeting was a dog-and-pony show designed to
                    23   convince the Gyde Individuals to agree to “some form of sped-up timeline.” A few
                    24   days later, Mr. Esebag requested that Mr. Allen set up a meeting with the Gyde
                    25   Individuals at their office in Arkansas.
                    26         The day before the August 2017 meeting in Arkansas, Mr. Whaley sent Mr.
                    27   Esebag an e-mail reiterating what he and Mr. Hatch had said throughout their
                    28   relationship: that the Gyde Individuals could not make any payments beyond what
   B ARNES &
T HORNBURG LLP
                                                                      22
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                      DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 31 of 42 Page ID
                                                 #:2937


                     1   sales of Dr. Boost could fund. And, because Dr. Boost was not going to be ready by
                     2   the planned launch date, Mr. Whaley did not believe that they would be able to make
                     3   another payment before the end of the year. Mr. Esebag responded by pointing out
                     4   his own agreement to pay “millions of dollars of my own” for the advertising of Dr.
                     5   Boost.
                     6         During the August meeting in Arkansas and in subsequent telephone calls, the
                     7   parties reached an agreement on how future payments would take place. Under that
                     8   agreement, as Mr. Allen testified, the Gyde Individuals would advance a $1 million
                     9   payment by October, and then the parties would meet in January 2018 to discuss a
                    10   schedule for the remaining payments—or, more specifically, “pay a million dollars
                    11   and then start sales and meet in January about the rest of the payments.” Absent the
                    12   agreement to renegotiate the remainder of the payment schedule, there would have
                    13   been no reason for the Gyde Individuals to agree to advance the $1 million payment
                    14   before it was required under the MOU.
                    15         On August 17, 2017, Mr. Esebag’s paralegal sent to Mr. Hatch a proposed
                    16   amendment to the MOU, which simply referenced the advanced $1 million payment.
                    17   Mr. Hatch responded by stating that the amendment was incomplete and that “[o]ur
                    18   understanding is that we will make the $1M payment by October 15th and will do
                    19   our best to make another payment by the end of the year. We will meet in January
                    20   to review sales of Dr. Boost and determine an appropriate payment schedule going
                    21   forward.” Mr. Hatch requested that Mr. Esebag confirm this agreement. Mr. Esebag
                    22   confirmed that they would meet in December or January to discuss changes to the
                    23   payment schedule and that they were “going forward on the same page.”
                    24         Contrary to his e-mail, however, in November 2017, Mr. Esebag demanded
                    25   that the December 2017 payment occur as previously scheduled, notwithstanding the
                    26   fact that the Gyde Individuals had made the required $1 million advanced payment.
                    27   After that demand, Dr. Boost ground to a halt.
                    28
   B ARNES &
T HORNBURG LLP
                                                                  23
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                     DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 32 of 42 Page ID
                                                 #:2938


                     1         B.       Mr. Esebag Claim 1 – Breach of Written Agreement.
                     2         Mr. Esebag’s claim for breach of contract will fail. There are three primary
                     3   reasons.
                     4         First,    the   MOU     and   subsequent   amendment    resulted     from   the
                     5   misrepresentations and omissions of Mr. Esebag, absent which the Gyde Individuals
                     6   would not have made the investment, and which entitle them to rescission. These
                     7   include, but are not limited to:
                     8       The misrepresentation that Dr. Boost was voted the #1 new product in the
                     9         world.
                    10       The failure to disclose the termination of Dr. Levy’s involvement with the Dr.
                    11         Boost project.
                    12       The failure to disclose that the three ingredients identified as central to the
                    13         original Dr. Boost formula would no longer be part of the product.
                    14       The failure to disclose that Joseph O’Dea, the newest formulator of the Dr.
                    15         Boost product, was only hired on May 13, 2017.
                    16       The failure to disclose that Mr. O’Dea informed Mr. Esebag that the original
                    17         Dr. Boost formulation disclosed in the February presentation could not be
                    18         produced.
                    19       The failure to disclose that Wellington Foods was not contacted until May
                    20         2017 and not retained by the time of the MOU.
                    21       The failure to disclose that Mr. Esebag did not have his own money to fund
                    22         the Dr. Boost launch.
                    23       The failure to disclose that Mr. Esebag intended to use the Gyde Individuals’
                    24         money to fund the Dr. Boost launch.
                    25       The misrepresentation that Mr. Esebag would renegotiate the payment
                    26         schedule in December 2017, if the Gyde Individuals paid $1,000,000 in
                    27         October 2017.
                    28         Mr. Esebag’s misrepresentations and omissions constitute fraud and violate
   B ARNES &
T HORNBURG LLP
                                                                   24
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                        DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 33 of 42 Page ID
                                                 #:2939


                     1   the California Blue Sky Law. Under the Blue Sky Law, “[i]t is unlawful for any
                     2   person to … sell a security in this state … by means of any written or oral
                     3   communication that includes an untrue statement of material fact or omits to state a
                     4   material fact necessary to make the statements made, in light of the circumstances
                     5   under which the statements were made, not misleading.” Cal. Corp. Code. § 25401.
                     6   The Gyde Individuals are entitled to rescind the contract upon which Mr. Esebag
                     7   purports to sue.
                     8         Second, the Gyde Individuals may rescind the MOU because it was the result
                     9   of an illegal sale of unregistered securities. Mr. Esebag admits that Section 5 of the
                    10   Securities Act prohibits the sale of unregistered securities unless an exemption
                    11   applies. Doc. 63, ¶ 57; see also S.E.C. v. Murphy, 626 F.2d 633, 640 (9th Cir. 1980)
                    12   (“Section 5 of the 1933 Act forbids the offer or sale of unregistered securities in
                    13   interstate commerce, but [section] 5 does not apply if the securities are exempt from
                    14   registration as a private offering.”) (internal citation omitted). The exemptions to
                    15   registration are found at 17 C.F.R. §§ 230.500 et seq., referred to as “Regulation D.”
                    16   Mr. Esebag admits that the exemptions in 17 C.F.R. §§ 230.504 and 505 do not apply.
                    17   Doc. 63, ¶ 59. As a result, the exemption analysis is limited to Rule 506. Mr. Esebag
                    18   cannot show that its requirements were met.
                    19         Third, Mr. Esebag’s breach-of-contract claim fails as a matter of law because
                    20   the Gyde Individuals made every payment required to be made under the MOU and
                    21   subsequent amendments before Mr. Esebag filed this action. As the documents and
                    22   testamentary evidence uniformly agree, the parties agreed in August 2017 that, if the
                    23   Gyde Individuals advanced $1 million in October 2017, the parties would meet in
                    24   December 2017 or January 2018 to discuss future payments for the ULG investment
                    25   based upon sales of Dr. Boost. The Gyde Individuals unquestionably lived up to their
                    26   end of the agreement, making the $1 million payment as scheduled. Under the
                    27   parties’ agreement, therefore, no further payments were required until and unless the
                    28   parties renegotiated the payment schedule. Because that renegotiation was never
   B ARNES &
T HORNBURG LLP
                                                                   25
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                     DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 34 of 42 Page ID
                                                 #:2940


                     1   completed, the Gyde Individuals were under no obligation to pay any additional
                     2   amounts. Simply put, there was no breach.
                     3         C.     The Gyde Individuals’ Affirmative Defense – Failure to State A
                     4                Claim Upon Which Relief Can Be Granted.
                     5         As discussed in Sections X.B., X.D., and X.E., Mr. Esebag is purporting to sue
                     6   based on a contract that the Gyde Individuals did not breach and that must be
                     7   rescinded. The Gyde Individuals anticipate that Mr. Esebag will not be able to
                     8   present a jury question on these issues and that the Gyde Individuals will be entitled
                     9   to judgment as a matter of law.
                    10         D.     The Gyde Individuals’ Affirmative Defense – Agreement Void
                    11                Because Obtained by Fraudulent Means.
                    12         As explained in Sections X.A. and X.B., throughout negotiations with the
                    13   Gyde Individuals, Mr. Esebag made misrepresentations and omissions about Dr.
                    14   Boost that left the Gyde Individuals believing as follows at the time the parties
                    15   entered into the MOU: (1) that Dr. Boost would be ready for market by September
                    16   1 and (2) that he would spend $20 million of his own money to advertise Dr. Boost
                    17   once it was ready to market. Had the Gyde Individuals known the truth about either
                    18   of these statements, they would not have invested in ULG.
                    19         With respect to the availability of Dr. Boost, Mr. Esebag knew, but failed to
                    20   disclose, that at the time the MOU was signed Dr. Boost had not even been
                    21   formulated, nor had a bottler been selected to produce Dr. Boost. On May 16, 2017,
                    22   the Gyde Individuals sent to Mr. Esebag a multi-million-dollar payment towards
                    23   acquiring 25% of the shares of ULG. By that time, however, Mr. Esebag was in
                    24   possession of material information contradicting the critical representations
                    25   regarding Dr. Boost that he had made in February. Days earlier, Mr. Esebag had
                    26   replaced Dr. Levy, the co-developer of TESTOPHOR, with Mr. O’Dea, a “beverage
                    27   chemist” with only a bachelor’s degree. Mr. O’Dea immediately reported to Mr.
                    28   Esebag that the “scientifically proven, premium ingredients” of TESTOPHOR were
   B ARNES &
T HORNBURG LLP
                                                                   26
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                     DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 35 of 42 Page ID
                                                 #:2941


                     1   banned by regulatory agencies and various insurance companies. Mr. Esebag,
                     2   however, chose to allow the Gyde Individuals to purchase their ULG shares while
                     3   omitting this material information. Indeed, Mr. Esebag testified at deposition that he
                     4   was under no obligation to disclose such information until the Gyde Individuals had
                     5   finalized their investment in ULG.
                     6         It was impossible that Dr. Boost would be available by the September 1 launch
                     7   date anticipated by the Gyde Individuals – a launch date that Mr. Esebag had
                     8   continually pushed back, but ultimately never past September 1. In fact, due to the
                     9   delays that occurred because Mr. O’Dea was hired (without the Gyde Individuals’
                    10   knowledge) too late in the process to perform necessary ingredient testing in a timely
                    11   manner, Dr. Boost was not ready until November, months after anticipated and far
                    12   too late for the Gyde Individuals to make a $5.625 million payment from sales in
                    13   December. Instead, Mr. Esebag used this delay to extract an additional $1 million
                    14   from the Gyde Individuals under the false promise of future negotiations of the
                    15   payment schedule.
                    16         With respect to the advertising for Dr. Boost, the simple fact is that Mr. Esebag
                    17   did not have the $20 million he promised for advertising. Instead, as Mr. Allen
                    18   admitted, the entire Dr. Boost scheme was designed as an opportunity for Mr. Esebag
                    19   to bolster his failing finances by taking money from the Gyde Individuals, who Mr.
                    20   Esebag believed were “loaded.” This promised advertising was material to the Gyde
                    21   Individuals’ investment decision, and even Mr. Esebag admitted that the marketing
                    22   of Dr. Boost “would be very important to its success in the United States.”
                    23         The Gyde Individuals expect that Mr. Esebag will contend that any claim of
                    24   fraudulent inducement is barred by the integration clause in the MOU. But California
                    25   law, which governs the MOU, makes clear that the Gyde Individuals’ very
                    26   understanding of the MOU should incorporate Mr. Esebag’s fraudulent
                    27   misrepresentations. In Riverisland Cold Storage, Inc. v. Fresno-Madera Prod.
                    28   Credit Ass’n, the California Supreme Court overruled prior precedent and reaffirmed
   B ARNES &
T HORNBURG LLP
                                                                   27
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                     DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 36 of 42 Page ID
                                                 #:2942


                     1   the “venerable maxim” that “[p]arol evidence is always admissible to prove fraud,
                     2   and it was never intended that the parol evidence rule should be used as a shield to
                     3   prevent the proof of fraud.” 55 Cal. 4th at1180-81. In Julius Castle Rest. Inc. v.
                     4   Payne, the court held that Riverisland was broadly applicable, including “to
                     5   agreements entered into by sophisticated parties after extensive negotiations.” 216
                     6   Cal. App. 4th 1423, 1441 (2013) (affirming admission of evidence when defendant-
                     7   lessor made oral guarantees as to the quality of restaurant equipment but the lease
                     8   stated that plaintiff-lessees had relied on their own inspection). Indeed, the California
                     9   Court of Appeals recently held that extrinsic evidence is more broadly admissible to
                    10   show that plaintiffs had a different understanding of the contract’s terms due to the
                    11   defendant’s fraudulent misrepresentations. IIG Wireless, 22 Cal. App. 5th at 644-45;
                    12   see also Thrifty Payless, 218 Cal. App. 4th 1230 (holding that the trial judge erred in
                    13   excluding evidence based on the lease’s integration clause). Simply put, the Gyde
                    14   Individuals are entitled to demonstrate that they entered the MOU based upon Mr.
                    15   Esebag’s fraudulent misrepresentations.
                    16         Mr. Esebag’s omission of critical information, moreover, violated the
                    17   California Blue Sky Law. Under the Blue Sky Law, “[i]t is unlawful for any person
                    18   to … sell a security in this state … by means of any written or oral communication
                    19   that includes an untrue statement of material fact or omits to state a material fact
                    20   necessary to make the statements made, in light of the circumstances under which
                    21   the statements were made, not misleading.” Cal. Corp. Code. § 25401. Having told
                    22   the Gyde Individuals about the developer of TESTOPHOR and the ingredients of
                    23   TESTOPHOR, California law imposed on Mr. Esebag the obligation to disclose any
                    24   material facts necessary to make his statements about TESTOPHOR not misleading.
                    25   His omission of the material developments regarding TESTOPHOR violated the
                    26   Blue Sky Law and entitles the Gyde Individuals to recession of the contract upon
                    27   which Mr. Esebag purports to sue. The Gyde Individuals need not prove reliance
                    28   upon the misrepresentations or omissions. Bowden v. Robinson, 67 Cal. App. 3d 705,
   B ARNES &
T HORNBURG LLP
                                                                     28
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                      DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 37 of 42 Page ID
                                                 #:2943


                     1   15 (4th Dist. 1977) (holding that “proof of reliance is not required”); Boam v. Trident
                     2   Fin’l Corp., 6 Cal. App. 4th 738, 743 (1st Dist. 1992) (noting that the Act
                     3   “dispense[s] with the common law element of actual reliance”); see also Lynch v.
                     4   Cook, 148 Cal. App. 3d 1072, 1087 (2d Dist. 1983) (holding that reliance is not
                     5   required); Baystar Capital Mgmt. LLC v. Core Pacific Yamaichi Int’l (H.K.) Ltd.,
                     6   2007 WL 9711373, at *4 (C.D. Cal. Apr. 16, 2007) (same); Russian Hill Capital,
                     7   L.P. v. Energy Corp. of America, 2016 WL 1029541, at 7 n.4 (N.D. Cal. Mar. 15,
                     8   2016) (same).
                     9         Finally, Mr. Esebag also made a material misrepresentation in inducing the
                    10   Gyde Individuals into amending the MOU in August 2017. Knowing that his scheme
                    11   was likely coming to an end, he promised the Gyde Individuals that, if they would
                    12   just give him another million dollars, he would renegotiate the payment schedule in
                    13   early 2018. Once again, the undisputed testimonial and documentary evidence
                    14   supports that understanding. But once Mr. Esebag received that $1 million, and Dr.
                    15   Boost was still not ready for market, he reneged on his agreement and insisted on full
                    16   payment. Again, had the Gyde Individuals known Mr. Esebag’s true intentions, they
                    17   never would have agreed to advance the additional $1 million.
                    18         Each of these misrepresentations and omissions was material and supports
                    19   voiding the MOU and the subsequent amendment in August 2017.
                    20         E.     The Gyde Individuals’ Affirmative Defense – Agreement Void or
                    21                Voidable Because Shares of ULG Were Not Registered.
                    22         The parties agree that the ULG shares in this case are unregistered. As
                    23   explained in Section X.B, Section 5 of the Securities Act prohibits the sale of
                    24   unregistered securities, unless an exemption applies. Mr. Esebag cannot meet his
                    25   burden to prove that any exemption applies here; as such, the sale of unregistered
                    26   securities permits rescission and entitles the Gyde Individuals to a complete refund.
                    27

                    28
   B ARNES &
T HORNBURG LLP
                                                                    29
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                     DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 38 of 42 Page ID
                                                 #:2944


                     1         F.    The Gyde Individuals’ Affirmative Defense – Excuse of
                     2               Performance.
                     3         Mr. Esebag failed to honor the payment schedule to which he and the Gyde
                     4   Individuals had agreed when the Gyde Individuals invested in Dr. Boost. Mr. Esebag
                     5   also failed to negotiate the payment schedule after the Gyde Individuals paid him an
                     6   additional $1,000,000. Further performance by the Gyde Individuals, therefore, is
                     7   excused.
                     8         G.    The Gyde Individuals’ Affirmative Defense – Waiver.
                     9         Mr. Esebag waived any right he may have had to the payment schedule in the
                    10   MOU. Mr. Esebag made clear that he did not intend to enforce the schedule because
                    11   it was contrary to the parties’ agreement. The parties understood that payments were
                    12   contingent upon sales of Dr. Boost. Those sales did not occur. And the Gyde
                    13   Individuals advanced $1 million payment in October 2017 pursuant to the parties’
                    14   agreement to meet in January 2018 to discuss a schedule for the remaining
                    15   payments—or, more specifically, “pay a million dollars and then start sales and meet
                    16   in January about the rest of the payments.”
                    17   XI.   SUMMARY OF KEY EVIDENCE IN SUPPORT OF THE GYDE
                               INDIVIDUALS’ CLAIMS AND IN OPPOSITION TO MR. ESEBAG’S
                    18         DEFENSES
                    19         A.    Summary of Evidence.
                    20         The Gyde Individuals incorporate by reference section X.A.
                    21         B.    The Gyde Individuals’ Counter-Claim 1 – Violations of §10b of the
                    22               Securities Exchange Act and Rule 10b-5.
                    23         The Gyde Individuals incorporate by reference Sections X.A., X.B., and X.D.
                    24   Mr. Esebag’s conduct toward the Gyde Individuals was a series of acts and omissions
                    25   to defraud them out of millions of dollars in connection with Mr. Esebag’s sale of
                    26   ULG stock. The Gyde Individuals were in Arkansas, and Mr. Esebag was in
                    27   California. Mr. Esebag knew the truth, and the Gyde Individuals did not. His
                    28   conduct was knowing, and the Gyde Individuals justifiably relied.
   B ARNES &
T HORNBURG LLP
                                                                   30
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                     DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 39 of 42 Page ID
                                                 #:2945


                     1         C.     The Gyde Individuals’ Counter-Claim 2 – Violations of Section 5
                     2                and 12 of The Securities Act.
                     3         The Gyde Individuals incorporate by reference Sections X.B. and X.E. The
                     4   parties agree that the ULG shares in this case are unregistered. Section 5 of the
                     5   Securities Act prohibits the sale of unregistered securities, unless an exemption
                     6   applies. Mr. Esebag cannot meet his burden to prove that any exemption applies
                     7   here; as such, the sale of unregistered securities permits rescission and entitles the
                     8   Gyde Individuals to a complete refund.
                     9         D.     The Gyde Individuals’ Counter-Claim 3 – Violations of Section
                    10                25401 of The California Corporations Code.
                    11         The Gyde Individuals incorporate by reference Sections X.A., X.B., and X.D.
                    12   Under the Blue Sky Law, “[i]t is unlawful for any person to … sell a security in this
                    13   state … by means of any written or oral communication that includes an untrue
                    14   statement of material fact or omits to state a material fact necessary to make the
                    15   statements made, in light of the circumstances under which the statements were
                    16   made, not misleading.” Cal. Corp. Code. § 25401. Mr. Esebag’s omission of the
                    17   material developments regarding TESTOPHOR violated the Blue Sky Law and
                    18   entitles the Gyde Individuals to recession of the contract upon which Mr. Esebag
                    19   purports to sue, as well as compensatory and punitive damages.
                    20         E.     The Gyde Individuals’ Counter-Claim 5 – Common Law Fraud.
                    21         The Gyde Individuals incorporate by reference Sections X.A., X.B., and X.D.
                    22   Mr. Esebag’s conduct toward the Gyde Individuals was a series of acts and omissions
                    23   to defraud them out of millions of dollars in connection with Dr. Boost. Mr. Esebag
                    24   knew the truth, and the Gyde Individuals did not. His conduct was knowing, and the
                    25   Gyde Individuals justifiably relied.
                    26         F.     The Gyde Individuals’ Counter-Claim 6 – Unjust Enrichment.
                    27         The Gyde Individuals incorporate sections X.A., X.B., and X.D. Mr. Esebag
                    28   received millions of dollars from the Gyde Individuals based on Dr. Boost—a
   B ARNES &
T HORNBURG LLP
                                                                   31
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                     DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 40 of 42 Page ID
                                                 #:2946


                     1   product that Mr. Esebag represented to exist but did not in fact exist. Allowing him
                     2   to retain the millions of dollars obtained through his misrepresentation and omissions
                     3   would be unjust.
                     4         G.     The Gyde Individuals’ Counter-Claim 7 – Unfair Competition.
                     5         The Gyde Individuals incorporate sections X.A., X.B., and X.D. Esebag’s
                     6   business practices were unfair and fraudulent. California prohibits such practices.
                     7         H.     Mr. Esebag’s Affirmative Defense 1 – Parol Evidence Rule.
                     8         Mr. Esebag has no basis for asserting the parol evidence rule. “Parol evidence
                     9   is always admissible to prove fraud, and it was never intended that the parol evidence
                    10   rule should be used as a shield to prevent the proof of fraud.” Riverisland, 55 Cal.
                    11   4th at 1180-81.
                    12         I.     Mr. Esebag’s Affirmative Defense 2 – Estoppel.
                    13         Mr. Esebag’s claim of estoppel appears to be based on the contention that the
                    14   Gyde Individuals knew facts that he did not. As explained in Sections X.A., X.B.,
                    15   and X.D, just the oppose it true. The defense is baseless.
                    16         J.     Mr. Esebag’s Affirmative Defense 3 – Waiver.
                    17         Mr. Esebag appears to contend that the Gyde Individuals gave up their right to
                    18   have Mr. Esebag perform certain obligations. To the contrary, Mr. Esebag failed to
                    19   perform his obligations without the Gyde Individuals’ consent as he defrauded them.
                    20         K.     Mr. Esebag’s Affirmative Defense 4 – Unclean Hands.
                    21         Mr. Esebag has identified no inequitable conduct to support the defense of
                    22   unclean hands, and there is none.
                    23         L.     Mr. Esebag’s Affirmative Defense 5 – Opinion.
                    24         Mr. Esebag appears to contend that his statements to the Gyde Individuals were
                    25   opinions. As discussed at length in Sections X.A., X.B., and X.D, Mr. Esebag was
                    26   misrepresenting fact, and the defense is not available.
                    27         M.     Mr. Esebag’s Affirmative Defense 6 – Statute of Frauds.
                    28         Mr. Esebag’s basis for asserting the statute of frauds is unclear.
   B ARNES &
T HORNBURG LLP
                                                                    32
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                     DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 41 of 42 Page ID
                                                 #:2947


                     1          N.      Mr. Esebag’s Affirmative Defense 7 – Failure to Mitigate
                     2                  Damages.
                     3          Mr. Esebag defrauded the Gyde Individuals out of millions of dollars by the
                     4    time they discovered the fraud. The Gyde Individuals did not make further payments.
                     5    The defense of failure to mitigate damages is not available.
                     6          O.      Mr. Esebag’s Affirmative Defense 8 – Consent.
                     7          The Gyde Individuals did not consent to any of Mr. Esebag’s conduct. They
                     8    were victims of fraud. The defense, though unclear from Mr. Esebag’s pleading, is
                     9    not available.
                    10          P.      Mr. Esebag’s Affirmative Defense 9 – Business Judgment Rule.
                    11          Mr. Esebag’s reason for asserting the business judgment rule is unclear. Mr.
                    12    Esebag cannot use the business judgment rule to shelter himself from fraud. F.D.I.C.
                    13    v. Castetter, 184 F.3d 1040, 1046 (9th Cir. 1999). The defense is not available.
                    14 XII.     ANTICIPATED EVIDENTIARY ISSUES
                    15          Key evidentiary issues will be addressed in the parties’ motions in limine.
                    16 XIII.    BIFURCATION OF ISSUES
                                There are no issues that require bifurcation in this case.
                    17
                         XIV.   STATEMENT AS TO JURY TRIAL
                    18
                                The Gyde Individuals have demanded a jury trial.
                    19
                         XV.    ATTORNEY’S FEES
                    20
                                None.
                    21 XVI.     ABANDONMENT OF ISSUES
                    22          The Gyde Individuals have abandoned their defense of failure to join necessary
                    23    parties and their claim for violations of Sections 25110 and 25503 of the California
                    24    Corporations Code.
                    25

                    26

                    27

                    28
   B ARNES &
T HORNBURG LLP
                                                                     33
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                        DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
                Case 2:18-cv-08446-JAK-RAO Document 117 Filed 11/18/19 Page 42 of 42 Page ID
                                                 #:2948


                     1   Dated: November 18, 2019          QUATTLEBAUM GROOMS & TULL
                                                              E.B. Chiles IV
                     2                                        Chad W. Pekron
                     3                                        R. Ryan Younger

                     4                                     BARNES & THORNBURG LLP
                                                               Kevin D. Rising
                     5                                         Garrett S. Llewellyn
                     6
                                                           By:    /S/Garrett S. Llewellyn_________
                     7                                           Attorneys for Defendants and
                                                                 Counter-Plaintiffs
                     8

                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
   B ARNES &
T HORNBURG LLP
                                                            34
ATTO RNEY S AT LAW
   LOS A NG EL ES
                                  DEFENDANTS’ MEMORANDUM OF CONTENTIONS OF FACT AND LAW
